BEAUCHAMP, Judge.
Appellant was assessed a fine of $250.00 by a jury verdict on a charge of possessing liquor for the purpose of sale.
When the jury was impanelled the county attorney began reading the complaint to the jury, instead of the information. Defendant duly objected to the reading of the complaint. The court overruled his objection, to which defendant excepted.
The complaint is an affidavit which is hearsay evidence and not admissible in evidence. The pleading in the case is the information filed by the county attorney. It should be perfectly clear, as we have often held, that the complaint should not be read to the jury.
For the error discussed the judgment of the trial court is reversed and the cause is remanded.